CARROLL, CHAS., Judge
(dissenting).
I respectfully dissent because I am of the opinion that there was a triable issue on a material matter on which the right to re-' cover under the second count depended, and that was whether there was negligence or fault on the part of the collecting bank which caused or contributed to the payment of the checks by the Chicago banks. See United States v. Chase National Bank, 252 U.S. 485, 494, 40 S.Ct. 361, 64 L.Ed. 675; Riggs National Bank of Washington, D. C. v. Dade Federal Savings & Loan Ass’n, 5 Cir.1959, 268 F.2d 951, 953.